Citation Nr: 0940110	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hand impairment 
with scars of both hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to February 
1960 and again from October 1961 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDING OF FACT

In an October 2009 signed statement the Veteran indicated 
that he wished to withdraw his appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2009 signed statement Veteran indicated that he 
wished to withdraw his appeal.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his or 
her authorized representative. 38 C.F.R. § 20.204 (2009).  
The Veteran has properly withdrawn his appeal, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this case and it is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


